Order entered September 21, 2018




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-18-00360-CR

                        DEMOND DEPREE BLUNTSON, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                             On Appeal from the 49th District Court
                                      Webb County, Texas
                            Trial Court Cause No. 2012CRO000674D1

                                           ORDER
       Before the Court is appellant’s September 18, 2018 third motion to extend the time to file

appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

October 29, 2018. If appellant’s brief is not filed by October 29, 2018, this appeal may be

abated for the trial court to conduct a hearing and make findings in accordance with rule of

appellate procedure 38.8.


                                                     /s/   LANA MYERS
                                                           JUSTICE